The plaintiffs petition for certification for appeal from the Appellate Court, 44 Conn. App. 112 (AC 14491), is granted, limited to the following issues:
“1. Is the surviving dependant spouse of an employee who died as a result of an occupational disease entitled to benefits under General Statutes § 31-306 when: (a) the decedent did not work for the twenty-six weeks preceding the date of the manifestation of the occupational disease; and (b) the occupational disease manifested itself prior to October 1, 1990, the effective date of Public Acts 1990, No. 90-116?
“2. If the answer to the first question is yes, how should the average weekly wage used to determine *917the amount of the benefits to the surviving dependent spouse be calculated under the facts of this case?”
The Supreme Court docket number is SC 15649.
Amy M. Stone, in support of the petition.
Lucas D. Strunk, in opposition.
Decided March 27, 1997